United States Court of Appeals
                                                                                               Fifth Circuit
                                                                                             F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                            February 17, 2004
                                  FOR THE FIFTH CIRCUIT
                                                                                         Charles R. Fulbruge III
                                                                                                 Clerk


                                           No. 03-30651
                                         Summary Calendar



VITTORIO E. MONTEFUSCO,

                                                                                      Petitioner-
                                                         Appellant,

                                                versus

CARL CASTERLINE,

                                                                                     Respondent-
                                                         Appellee.

                       -----------------------------------------------------------
                          Appeal from the United States District Court
                               for the Western District of Louisiana
                                      USDC No. 02-CV-1425
                       -----------------------------------------------------------

Before SMITH, DeMOSS AND STEWART, Circuit Judges.

PER CURIAM:*

       Vittoreo E. Montefusco, federal prisoner # 04259-082, appeals from the dismissal pursuant

to FED. R. CIV. P. 12(b)(1) of his 28 U.S.C. § 2241 petition for habeas corpus relief. Montefusco

challenges his 1997 deportation hearing, contending that his deportation proceedings were




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
fundamentally unfair because the Immigration Judge failed to advise him of his eligibility for

discretionary relief under former § 212(c) of the Immigration and Nationality Act.

       The t ransitional rules of the Illegal Immigrant Reform and Immigration Responsibility Act

(IIRIRA) “apply to removal proceedings that commence before April 1, 1997[,] and conclude more

than thirty days after September 30, 1996.” Goonsuwan v. Ashcroft, 252 F.3d 383, 386 (5th Cir.

2001). Under the pre-IIRIRA law that was incorporated into the transitional rules, district courts

were deprived of subject-matter jurisdiction to review orders of deportation after the alien was

deported. Lara v. Trominski, 216 F.3d 487, 491-92 (5th Cir. 2000); 8 U.S.C.

§ 1105a(c)(1994)(repealed 1996).

       We find no gross miscarriage of justice in Montefusco’s 1997 deportation proceeding and his

subsequent deportation. See Lara, 216 F.3d at 492-93. Accordingly, the district court lacked

subject-matter jurisdiction over Montefusco’s 28 U.S.C. § 2241 petition, and we affirm the district

court’s dismissal on that alternate basis. See Emery v. Johnson, 139 F.3d 191, 195 (5th Cir. 1997).

       AFFIRMED.




                                               -2-